                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                         February 27, 2020
                                  UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION

CHRIS DEWAYNE MCCUBBINS,                                    §
                                                            §
            Plaintiff,                                      §
VS.                                                         §    CIVIL ACTION NO. 2:19-CV-294
                                                            §
RICHERSON, et al,                                           §
                                                            §
            Defendants.                                     §

                            ORDER ADOPTING MEMORANDUM
                         AND RECOMMENDATION TO DISMISS CASE

          Pending before the Court for initial screening is Plaintiff’s complaint (D.E. 1, 17).

On February 3, 2020, United States Magistrate Judge Julie K. Hampton issued a

Memorandum and Recommendation to Dismiss Case (D.E. 22), recommending that

Plaintiff’s complaint be dismissed with prejudice for failure to state a claim and/or as

frivolous and that this action count as a strike for purposes of 28 U.S.C. § 1915(g).

Plaintiff timely filed his objections (D.E. 25) on February 12, 2020.

          Plaintiff seeks an order requiring the Texas Department of Criminal Justice,

Criminal Institutions Division (TDCJ) to supply additional stationery and postage to him

as an indigent inmate, free of charge, for correspondence with family and friends.

TDCJ’s established policies already provide indigent inmates with five (5) sets of

supplies each month for legal correspondence1 and five (5) sets each month for personal




1
    Plaintiff does not seek additional supplies for legal correspondence.

1/4
correspondence with family and friends. The TDCJ policy also provides for additional

supplies upon reasonable request approved by the warden.

       Plaintiff objects to the recommended dismissal of his complaint, citing only one

Fifth Circuit case, containing the following relevant language:

              The distinct [sic] court held that the TDC must furnish
              postage and stationery to indigent inmates for special
              correspondence, attorney correspondence and for five
              additional letters a week without regard to any waiting period
              but could recoup amounts expended during the first sixty
              days an inmate is indigent from funds later deposited in the
              inmate's Trust Fund Account. We agree with the district
              court that this preserves both the indigent inmate's right to
              access to the courts and his right to communicate with the
              media at minimal expense and inconvenience to the TDC.

Guajardo v. Estelle, 580 F.2d 748, 762–63 (5th Cir. 1978) (emphasis added), modified by

Thornburg v. Abbot, 490 U.S. 401, 423-24 (1989) (restrictions are valid if they are

reasonably related to a penological interest).

       First, Plaintiff claims that the Guajardo opinion sets a specific standard of five sets

of supplies per week for general correspondence purposes. Because TDCJ policy now

only allows for five sets per month, he argues that the policy falls below required

standards. To the contrary, nothing in the Guajardo opinion is stated as a minimum

constitutional standard for personal correspondence. In fact, the Fifth Circuit has since

held that “[an indigent inmate] does not have a freestanding constitutional right to free

postage, and his attempted mailings did not implicate a constitutionally protected liberty

interest.” Walker v. Davis, 533 Fed. Appx. 471 (5th Cir. 2013) (per curiam). An

inmate’s claim for free postage for personal correspondence is “facially frivolous.” Lee

2/4
v. Perry, 993 F.2d 1543 (5th Cir. 1993) (per curiam; mem. op.).

       The Court OVERRULES Plaintiff’s first objection.

       Second, Plaintiff argues that he should not be charged for the extra supplies he

wants when he already works within the prison system without pay, suggesting further

that recoupment from the inmate’s trust account is limited by Guajardo to the first sixty

(60) days of indigency. Recoupment is not prohibited. Mayfield v. Wilkinson, 117 F.

App’x 939, 940 (5th Cir. 2004). And with respect to Plaintiff’s suggestion that the

requested supplies should be provided as some measure of fair compensation for his free

labor, he does not provide any authority for such a proposition. To the contrary, in

connection with incarceration after conviction for a crime, unpaid labor is fully consistent

with the constitution. Ali v. Johnson, 259 F.3d 317, 318 (5th Cir. 2001). TDCJ owes

Plaintiff neither wages nor postage for his prison labor.

       The Court OVERRULES Plaintiff’s second objection.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Plaintiff’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to   which    objections   were    specifically   directed,   the   Court

OVERRULES Plaintiff’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, this action is DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief may be granted and/or as

frivolous. Because this dismissal meets the requirement of a “strike” for purposes of 28
3/4
U.S.C. § 1915(g), the Clerk of the Court is directed to forward a copy of the

Memorandum and Recommendation to the Manager of the Three Strikes List for the

Southern District of Texas at Three_Strikes@txs.uscourts.gov.

      ORDERED this 27th day of February, 2020.

                                           ___________________________________
                                           NELVA GONZALES RAMOS
                                           UNITED STATES DISTRICT JUDGE




4/4
